Citation Nr: 1608662	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Department of Veterans Affairs death benefits.





ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  The Appellant's husband was killed in Afghanistan in August 2009.  


FINDING OF FACT

The Appellant's husband's service as an interpreter in Afghanistan while employed by a military contractor is not qualifying active service for purposes of establishing eligibility to VA death benefits.


CONCLUSION OF LAW

Basic eligibility to receive VA death benefits is not established.  38 U.S.C.A. §§ 101, 106, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case arises from the tragic death of the Appellant's husband in Afghanistan, where he was serving as an interpreter for the United States Army.  He was killed by blast injuries in August 2009.  The Appellant asserts that the interpreter service of her late spouse satisfies the requirements of qualifying military service, thus entitling her to VA death benefits.

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  This case was last before the Board in September 2015, when it was remanded for further development.  There has been substantial compliance with the Board's remand directives, see Stegall v. West, 11 Vet. App. 268, 271 (1998), as VA contacted the Department of the Army to verify whether the Appellant's husband had any qualifying service in the Armed Forces of the United States.  

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Appellant has been provided ample opportunity to present evidence and argument in support of her claim, and she has done so, to include her January 2011 notice of disagreement, September 2013 statement, and March 2014 VA Form 9.  She indicated on the latter document that no hearing was desired in conjunction with this appeal.

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to dependency and indemnity compensation benefits, and 38 U.S.C.A. § 1542, pertaining to death pension benefits, require that the deceased person shall have been a veteran.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

A review of the Appellant's file shows that her spouse first worked as an interpreter in Afghanistan in 2004, where he was employed by BTG, Inc.  The Appellant's husband then returned to Afghanistan from October 2007 to September 2008, this time working as an interpreter employed by Worldwide Language Resources, Inc. (WLR).  WLR again sent him to Afghanistan in October 2008, with his departure scheduled for September 2009.  

The Appellant has provided multiple memoranda and letters authored by her husband's military colleagues that were effusive in their praise of her spouse's service.  A letter of commendation issued in February 2008 praised his professionalism, work ethic, and commitment to the mission.  It stated her spouse's ethical and moral standards were emulated by all, and that he would assist soldiers with matters totally unrelated to his work as an interpreter.  The unknown author of this letter concluded that the Appellant's spouse showed the personal courage and integrity to treat each detainee with common human respect.  

Later in February 2008, Platoon Leader N.W. sent an official request to his superior officer, Captain I.R., asking that the Appellant's spouse be retained by their human intelligence collection team (HCT).  N.W. stated that the Appellant's spouse was of critical value to the unit, and that his departure would cripple the team.  N.W. concluded that the ability of the Appellant's spouse to mentor, guide, and develop young bodies and minds was unquestionable.  

Finally, another letter of recommendation was submitted in March 2009, and was written by N.D., the commander of the Operational Detachment Alpha where the Appellant's spouse had served earlier in 2009.  N.D. strongly recommended the Appellant's spouse for employment with the United States Government or supporting organization.  N.D. stated that the Appellant's spouse was an extremely proficient interpreter in Pashtu, Farsi, Urdu, Dari, and Russian.  He further stated that the Appellant's husband made an irreplaceable contribution to the unit's mission, and that the Appellant's husband had been an integrated member of their U.S. Army Special Forces team, and would be an incredible asset to anyone who would employ him.

The Appellant's spouse was clearly admired and treasured by those who worked with him, and his professional and personal skills were unquestioned.  Regretfully, however, his service as an interpreter still does not qualify him as a veteran.  All evidence of record shows that he did not serve in the active military, naval, or air service.  An August 2010 search of the Defense Personnel Records Information Retrieval System did not find any record that documented any military service of the Appellant's husband.  Pursuant to the Board's July 2015 remand, VA contacted the Army Human Resources Command, which provided a negative indication with regards to any active duty service.  VA also contacted WLR, which indicated that the Appellant's spouse had worked for them.  

The Board acknowledges the statements submitted by the Appellant.  Her September 2013 statement stated that the Army told her that she was eligible for VA benefits; however, it is VA that makes such a determination, and VA cannot be estopped from denying benefits due to any incorrect information provided by the United States Government.  See Lozano v. Derwinski, 1 Vet. App. 184, 185-86 (1991) (citing OPM v. Richmond, 496 U.S. 414, 424 (1990) (holding that the payment of government benefits must be authorized by statute; erroneous advice given by a government employee cannot be used to estop the government from denying benefits)).  The Appellant also argues in that same correspondence, and in her March 2014 VA Form 9, that documents from her husband's file show that he was part of the U.S. Army and its Special Forces.  It appears that the Appellant is referring to the letters submitted by her late husband's uniformed colleagues, as discussed above.  Unfortunately, the fact that they considered him part, and an essential part, of their units does not qualify the Appellant's husband as a veteran.  

The evidence discussed above demonstrates that the Appellant's spouse did not have qualifying military service.  The Board has also considered 38 C.F.R. § 3.7, which lists individuals and groups considered to have performed active military, naval, or air service.  Unfortunately, his work as an interpreter does not fall within the exceptions currently allowed by 38 C.F.R. § 3.7.  Any additions to that regulatory provision must come from the Department of Defense, and not VA.  See Section 401, Pub.L. 95-202, 91 Stat. 1449 (stating that certain civilian employment or contractual service, deemed as such at the time such service was rendered, shall be considered active duty for the purposes of all laws administered by the Veterans' Administration if the Secretary of Defense finds that the service of such group constituted active military service and issues to each member of such group a discharge from such service).  

The Appellant's spouse served in Afghanistan with distinction and, as an American citizen, died for his country.  Regretfully, there simply is no legal basis to find that he had qualifying military service, as defined under the current statutory and regulatory regime.  The Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Entitlement to Department of Veterans Affairs death benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


